DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “guidance user interface” corresponds to computer program instructions, or “software per se”). As this does not have any claimed structural recitations, it is not directed to any of the statutory categories. It is noted that the ‘interface’ replaces a ‘system’, which would have been interpreted under 112f (if it had support) as corresponding to a specialized algorithm and hardware.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 10, 11, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynynen et al (US Pub 2006/0241529 –cited by applicant).
Re claim 1: Hynynen discloses a system for performing diagnostic or therapeutic transcranial procedures, the system comprising:
a patient-specific transcranial headset comprising:
a patient-specific frame configured to conform to an anatomical curvature of a portion of a patient's head, said patient-specific frame having been fabricated based on volumetric image data associated with the patient [0023, 0024; see the array 20 and connective circuits 42 comprising the frame of the headset, wherein the structure forms a shape about a patient’s head, and wherein the structure is fabricated according to any desired shape size which includes reference to volumetric image data (Figure 5) to arrange the structure; see Step 45, which corresponds to the guiding procedure and the placement of the frame, can be performed multiple times [0028] and the frame 20 may change position [0034] which re-starts the registration process. This indicates that the frame 20 is fabricated (taken to mean ‘arranged’, ‘assembled’, or ‘conformed’) upon the patient after viewing the volumetric echo data and volumetric guiding data. Therefore, it is at least implied that the frame 20 is fabricated based upon the volumetric data, as such would be necessary to better arrange/conform the frame 20 to the patient and/or to place the frame 20 in a better position to capture a registration feature that had been shown to not be captured as desired by a volumetric data set];
a plurality of transducers supported by said patient-specific frame, wherein said plurality of transducers are supported in pre-selected positions and orientations relative 
control and processing hardware operably connected to said plurality of transducers [0026, 0030; see the controller 30 and circuitry 34], wherein said control and processing hardware is configured to:
obtain transducer registration data spatially registering the pre-selected positions and orientations of said plurality of transducers with the volumetric image data [0029-0034; see the location of transducers 40 being determined which are registered with the volumetric imge – see the echo coordinate system and transducer coordinate system registration]; and
control at least a portion of said plurality of transducers to focus energy at a pre-selected tissue region [0034; see the control of transducer 40 to direct the sonication to the target region 24].
Re claims 2-4: At least a portion of said plurality of transducers are phased-array ultrasound transducers in a sparse array [0012, 0023; see the ‘ultrasound phased array’ and see the irregular spacing that constitutes a sparse array].
Re claims 10, 11: The control and processing hardware is further configured to:
control a subset of said plurality of transducers (which are ultrasound transducers) to measure, for each transducer of said subset of transducers, a spatial offset of the skull of the patient relative to said patient-specific frame [0030; see the measured distance and angle of each transducer which corresponds to a spatial offset]; and

Re claim 22: The patient-specific transcranial headset further comprises a coupling layer, wherein said coupling layer is provided adjacent to an inner surface of said patient-specific frame such that when said patient-specific transcranial headset is worn, an outer surface of said coupling layer contacts distal surfaces of said plurality of transducers, and an inner surface of said coupling layer contacts the patient's head, thereby facilitating coupling of energy between said patient-specific frame and the patient's head [0023, 0024, Figure 2; see the inner surface of the connective circuits 42 and array 20 that are adjacent to the head when the headset is worn and an outer surface contacting the distal surfaces of the transducers, wherein the headset comprises a coupling layer].
Re claim 24: The transducers are removable [0024; see the transducers that are removable to conform and cover the patient].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Seip et al (WO 2015/075603 –cited by applicant).
Re claim 6: Hynynen discloses all features including a first portion of said plurality of transducers are ultrasound transducers [0023; see the ultrasound transducers], but does not disclose wherein a second portion of said plurality of transducers are optical transducers, such that said system is suitable for performing photoacoustic detection. However, Seip teaches of a head frame for imaging/therapy including probes for photoacoustic detection that includes optical transmission and ultrasound detection (page 10, lines 15-21; see the photoacoustic configuration). It would have been obvious to the skilled artisan to modify Hynynen, to configure the head frame for photoacoustics as taught by Seip, as this modality is well-known and simple substation of probes would achieve the claimed arrangement which is useful for particular imaging procedures.

Claims 7 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Navarro de Lara et al (US Pub 2015/0099963 –previously cited).
Re claims 7, 13-18, 21:  Hynynen discloses all features including a first portion of said plurality of transducers are phased array ultrasound transducers suitable to generate a focused ultrasound beam with each transducer having a unique shape and with each transducer fitting into an interface [0012, 0023; see the phased array ultrasound transducers with any desired shape fitting into the frame to generate a 
Re claim 19: Hynynen discloses the pre-selected positions and orientations of said transducers are selected to reduce grating lobes [0023; see the spacing of the positions to be on the order of half a wavelength, which indicates a reduction in grating lobes].
Re claim 20: Hynynen discloses each transducer module further comprises at least one imaging transducer configured to receive reflections from the patient's skull [0018; see the detector 32 to receive reflections].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Navarro .
Re claim 9: Hynynen disclose all features including a third portion of a plurality of transducers are ultrasound transducers [0023; see the ultrasound transducers], but does not disclose a first portion of said plurality of transducers are MRI coils, and wherein a second portion of said plurality of transducers are positron emission detectors (PET). However, Navarro de Lara teaches of a headset used MRI coils [0088; see the coils 4 as a phased coil array] and Tashima teaches of a headset utilizing PET detectors [0006; see the PET detectors disposed inside a helmut]. It would have been obvious to modify Hynynen to incorporate the transducers as coils and PET detectors as taught by Navarro de Lara and Tashima, respectively, such that said system is suitable for performing both MR and PET imaging while delivering ultrasound therapy or imaging, as such transducers are well-known to be used in headsets and would facilitate a wider range of diagnosis capabilities.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al (US Pub 2006/0241529 –cited by applicant), as applied to claim 1, in view of Barrick et al (US Pub 2002/0087101 –previously cited).
Re claim 23: Hynynen discloses all features, except one or more fiducial markers attached to the headset, and wherein said system further comprises: a tracking system configured to detect signals from said fiducial markers and determine a spatial position and orientation of said patient-specific frame within an intraoperative reference frame; and a guidance user interface configured to employ said spatial position and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 27, 28, and 40 of US Patent No. 11,071,522. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘522 features a system and method for performing diagnostic or therapeutic ultrasound procedures including a support frame conforming to a patient head and fabricated based on volumetric image data, transducers supported in pre-selected positions and orientations on the frame, and control and processing hardware to obtain registration data and to control the transducers to focus energy at a pre-selected region. While the instant claims are broader that the claims of ‘522, it would have been obvious to consider the instant claims an obvious variant.

Response to Arguments
Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive. Applicant argues that Hynynen does not disclose a frame configured to conform to an anatomical curvature of a patient head or that the frame having been fabricated based on volumetric image data associated with the patient. While the Examiner agrees with Applicant’s assessment of Hynynen’s registration process, the reference still meets the above-mentioned limitations under broadest reasonable .
The double patenting rejection is maintained. Applicant argues that copending 15/852,862 is not applicable because its filing date of 12/22/17 is later than the instant PCT date of 11/23/17. However, the instant PCT date is actually 2/23/17 and the 15/852,862 application has now issued as US 11,071,522. Therefore, the rejection is proper.
The previous 112b rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793